Citation Nr: 1106725	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether the reduction from a 100 percent rating to a 70 
percent rating for service-connected anxiety disorder was proper.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

3. Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1972 to October 1974.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in January 2006 and in October 
2008, of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

While on appeal in a rating decision in July 2007, on the basis 
of the report of VA examination in May 2007, the RO changed the 
diagnosis of the Veteran's service-connected psychiatric disorder 
to anxiety disorder (formerly major depressive disorder).  
Service connection for a psychiatric disorder was originally 
granted as secondary to service-connected genital herpes.   

In June 2008, the Veteran withdrew from the appeal the claim of 
service connection for posttraumatic stress disorder.  

The claim for Dependents' Education Assistance is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Material improvement of anxiety disorder was attained under 
the ordinary conditions of life, that is, while the Veteran was 
seeking work or working.

2.  As of June 2008, the Veteran is unemployable due to service-
connected anxiety disorder, which is rated 70 percent disabling. 





CONCLUSIONS OF LAW

1.  The 100 percent rating for anxiety was procedurally and 
factually properly reduced to 70 percent.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), (i), 3.343(a), 4.130, 
Diagnostic Code 9434 (2010).

2.  Since June 2008, the criteria for a schedular total 
disability rating for compensation based on individual 
unemployability are met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The VCAA notice requirements apply to 
all five elements of a service connection claim. The five 
elements are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).






Rating Reduction 

On reduction of the 100 percent rating, the reduction stems from 
an action initiated by the RO, not the Veteran, and the reduction 
is not a claim or application for benefits under the VCAA.  For 
this reason, the notice and assist provisions of the VCAA do not 
apply to a rating reduction.  

A rating reduction is however governed by 38 C.F.R. § 3.105(e) 
and the regulation contains its own notice and due process 
requirements before a rating reduction can be implemented. 

In this case, in accordance with 38 C.F.R. § 3.105(e) and (i), in 
a letter in July 2005, prior to the initial adjudication in 
January 2006, effectuating the reduction, the RO notified the 
Veteran and his representative of the proposal to reduce the 
rating based on evidence of improvement in his service-connected 
psychiatric disorder.  The notice included an explanation of the 
proposed reduction, the evidence considered, and the reason for 
the decision. The Veteran was notified that he could submit 
medical or other evidence to show that the reduction should not 
be made.  The Veteran was given 60 days to present additional 
evidence to show that the 100 percent should be continued and the 
Veteran was afforded the opportunity to have a hearing.  And a 
hearing was held in December 2005.  The notice by the RO complied 
with the notice and due process requirements applicable to a 
rating reduction under 38 C.F.R. § 3.105(e) and (i). 

Total Disability Rating for Compensation Based on Individual 
Unemployablity

On the claim for a total disability rating for compensation based 
on individual unemployability, which is essentially a claim for 
increase, the VCAA notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).




In a letter in July 2008, the RO provided pre-adjudication VCAA 
notice.  The notice included the type of evidence needed to 
substantiate the claim, namely, that the Veteran was unable to 
secure or follow a substantial gainful occupation as a result of 
service-connected disabilities provided that if there was one 
disability, the disability shall be ratable at 60 percent or 
more, and if there were two or more disabilities, at least one 
disability was rated 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more. 

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or authorize VA to obtain any such 
non-Federal records.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable for the claim.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim). 

Duty to Assist

On the claim for a total disability rating for compensation based 
on individual unemployability, under 38 U.S.C.A. § 5103A, VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim. The RO has obtained 
VA and private medical records as well as records from the Social 
Security Administration.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his behalf.

The Veteran was afforded a VA examination.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

In January 2003, the Veteran filed a claim for a total disability 
rating for compensation based on individual unemployability.  The 
Veteran reported that in January 2003 he last worked full time as 
a floor covering installer as a union member on an hourly basis.  
He indicated that he completed high school. 

Private medical records from about February 2002 to January 2003 
show that the Veteran was on medication for depression. 

On VA examination in April 2003, the Veteran complained of 
depression, tiredness, and a loss of interest in most activities.  
There was no history of psychiatric hospitalization, but he had 
been treated by psychiatrists for years.  The Veteran was married 
and he had two children living at home.  The Veteran indicated 
that he was able to take care of himself, that he occasionally 
worked in the yard, and that he was able to drive himself around 
town.  The Veteran stated that he had a good relationship with 
his family, relatives, friends, and neighbors. 

On mental status examination, the Veteran appeared averagely 
dressed and groomed.  His speech was slow.  His mood was 
depressed and he appeared sad.  He was oriented and there was no 
evidence of suicidal or homicidal ideation, delusions, or 
obsessions.  Attention and concentration were impaired.  Memory 
and abstract thinking were normal.  Insight and judgment were 
normal.  



The examiner reported that the Veteran was capable of managing 
his own benefits and that the Veteran was capable of performing 
activities of daily living without difficulty and that the 
Veteran did not have difficulty establishing and maintaining 
effective work and social relationships.  Also, the Veteran did 
not have difficulty understanding simple commands, but he might 
have difficulty understanding complex commands because of 
psychomotor retardation and impaired attention and concentration.  
The examiner reported that the Veteran was not a threat or danger 
to himself or others.  The Global Assessment of Functioning (GAF) 
score was 52. 

In May 2003, a union official reported that the Veteran last 
worked in January 2003 and from January 2002 to January 2003 the 
Veteran earned about $29,000. 

In a rating decision in June 2003, the RO increased the rating 
for anxiety disorder to 100 percent, effective January 9, 2003. 

Private medical records show that in March 2003 the Veteran 
experienced stress on the job.  VA records in June 2003 show that 
the Veteran complained of carpal tunnel syndrome, but he did not 
want to stop his job, which required hammering and gluing.  
Private medical records show that in June and in November 2004, 
the GAF scores were 56 and 59.  In January 2005, the Veteran 
complained that he was exposed to dust on the job.  In July 2005, 
the Veteran complained about his sore knees impairing his ability 
to work.  In August 2005, he went back to work.   In December 
2005, it was noted that the Veteran had hard work installing 
carpet. 

On VA examination in May 2005, the Veteran complained of 
depression, anxiety, and trouble sleeping.  It was noted that the 
Veteran was not currently working and that the Veteran's 
activities of daily living and social functioning were less.  

On mental status examination, the Veteran's appearance and 
hygiene were normal.  He was oriented.  His behavior was 
appropriate.  His mood and affect were depressed and anxious.  
Speech was normal.  There was no evidence of panic attacks, 
suicidal or homicidal ideation, delusions, or hallucinations.  
The Veteran was obsessed with genital herpes. 

The Veteran's thought process was normal.  Judgment was intact.  
Abstract thinking was absent.  The Veteran had difficulty with 
retention of highly learned materials.  

The examiner reported that the Veteran was capable of managing 
his own benefits.  The examiner commented that the Veteran had 
occasional difficulty performing activities of daily living and 
that the Veteran had difficulty establishing and maintaining work 
relationships with supervisors and co-workers due to his 
depression.  He was unable to focus.  His social relationships 
were diminished, and he had difficulty understanding simple and 
complex commands.  The examiner reported that the Veteran was not 
a danger to himself or others.  The Global Assessment of 
Functioning (GAF) score was 51. 

In a rating decision in June 2005, the RO proposed to reduce the 
100 percent rating for anxiety disorder.  In the notice to the 
Veteran in a letter in July 2005, the RO advised the Veteran that 
he had 60 days to present additional evidence showing that 
compensation should be continued at the present level.  

In September 2005, a VA chaplin recommended that the Veteran's 
disability compensation not be reduced because it would affect 
the Veteran and cause a financial burden. 

In November 2005, a private psychiatrist stated that the 
Veteran's symptoms of anxiety, depression, irritability, 
estrangement from family, insomnia, and impaired concentration 
interfered with the Veteran's social and occupational 
functioning.  VA records show that the Veteran was not employed. 

In December 2005, the Veteran testified that he could not hold a 
real job because of his situation. 

In the rating decision in January 2006, the RO reduced the rating 
from 100 percent to 70 percent effective May 1, 2006. 



In March 2006, a VA physician stated that the Veteran would not 
be able to work as a carpet layer after surgery for carpal tunnel 
syndrome.  VA records in April and May 2006 noted that the 
Veteran worked in flooring.  Also in May 2006, it was noted that 
the Veteran had side jobs to help make ends meet. 

In April 2006, a private psychiatrist stated that because of 
symptoms of anger, depression, dependency, and a variety medical 
problems the Veteran has not functioned well as evidenced by 
failure to maintain a job despite several attempts. 

VA records from May 2006 to 2007 show that the Veteran was 
self-employed, working part time as a flooring and carpet 
installer. 

In January 2007, a VA physician stated that the Veteran continued 
to have psychiatric symptoms that prevented the Veteran from 
working.  Another VA physician stated that the Veteran's 
continued use of his hands in his regular work exacerbated his 
carpal tunnel syndrome. 

On VA examination in May 2007, the Veteran complained of 
depression, anxiety attacks, hypersomnia, decreased motivation 
and energy, irritability, and underemployment as he was only 
working 15 to 25 hours a week as a carpet layer. The examiner 
noted that the Veteran had been installing carpet for 30 years, 
sometimes working for a company and sometimes the Veteran worked 
on his own, but now worked part time because of chronic pain or 
he had difficulty getting to work on time because of decreased 
energy and motivation.  The Veteran indicated that he recently 
lost some business because he was late for the meeting with the 
client. 

On mental status examination, the Veteran appeared neatly dressed 
and groomed.  He was oriented.  Speech was slightly decreased.  
His mood was depressed and his affect was decreased.  The Veteran 
complained of difficulty with concentration and memory.  The 
Veteran's thought process was coherent.  There was no evidence of 
panic attacks or obsessional rituals or suicidal or homicidal 
ideation. 


The examiner reported that the Veteran was capable of handling 
his funds, that the Veteran had no difficulty understanding 
commands and that the Veteran posed no threat or danger to 
himself or to others.  The Global Assessment of Functioning score 
was 57. 

In September 2007, a VA physician stated that the Veteran was 
currently being treated for psychiatric symptoms and that the 
goal was for the Veteran to return to work.  

In June 2008, the Veteran filed a claim for a total disability 
rating for compensation based on individual unemployability.  The 
Veteran reported he last worked full time in June 2008, but his 
disability affected full time employment in 2003.  

On VA examination in July 2008, the Veteran stated that he had 
not worked since June 2008, when he was laid off because he was 
unable to perform his job as a carpet layer due to mental and 
physical illness.  The VA examiner stated the best description of 
the Veteran's psychiatric impairment was occupational and social 
impairment with deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood.  

In September 2008, a representative of a private employer stated 
that the Veteran had installed carpet from February 2006 to June 
2008, but the Veteran no longer worked there because of the 
economy and need to find better pricing and efficiency. 

In December 2008, a VA physician stated that the Veteran was 
currently being treated for psychiatric symptoms, but the Veteran 
continued to have significant symptoms that prevented the Veteran 
from working and it was unlikely that the Veteran would be able 
to work again.

In January 2009, the Veteran reported he last worked full time in 
June 2008, when he worked two jobs for about 40 hours a week. 



VA records show that in May 2009 the Veteran complained of back 
and knee pain after working on some weekends. 

In a statement in July 2009, the Veteran stated that he had been 
unable to work for last 13 months because of depression.  He 
stated that he last worked in June 2008, because he was 
physically unable to do the work. 

On VA examination in August 2009, the Veteran stated that he last 
worked as a carpet installer in June 2008 because he could not 
concentrate and he could not remember how to do the work.  The 
examiner reported that the Veteran had not worked since last year 
because of anxiety, nervousness, and the inability to 
concentrate.  The GAF score was 48. 

In a statement in December 2009, the Veteran stated that he was 
not able to work. 

VA records show that in January 2010 the Veteran stated that he 
cannot find a job.  In January and March 2010, the GAF scores 
were in the range of 50 to 55.

In April 2010, the Veteran testified that he last worked in June 
2008 although he tried to work after June 2008, but he could not 
because of physical pain and depression. 

Reduction from the 100 Percent Rating 

Legal Criteria

Under 38 C.F.R. § 3.105(e) and (i), where a reduction in a rating 
of a service-connected disability is considered warranted and the 
lower rating would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction must be 
prepared setting forth all material facts and reasons.  In 
addition, VA must notify the Veteran that he has 60 days to 
present additional evidence showing that compensation should be 
continued at the present level.  And the Veteran is afforded the 
opportunity for a hearing.  


As already explained the RO complied with the notice and due 
process requirements of 38 C.F.R. § 3.105(e) and (i).

In a rating decision in June 2003, the RO increased the rating 
for anxiety disorder to 100 percent, effective January 9, 2003.  
In a rating decision in January 2006, the reduced the rating to 
70 percent, effective May 1, 2006.  Since the 100 percent rating 
was in effect for a period of three years and four months, that 
is, less than five years, the provisions of 38 C.F.R. § 3.344 (a) 
(examinations less full and complete than one on which payments 
was authorized or continued will not be used as a basis of 
reduction; a rating for psychoneurotic reaction will not be 
reduced on any one examination, except when all the evidence of 
record clearly warrants the conclusion that sustained improvement 
has been demonstrated), and (b) (in doubtful cases a rating is 
continued pending reexamination) do not apply. 

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281-282 (1992).  In addition, it must be determined 
that an improvement in a disability has actually occurred and 
that such improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

In considering the merits of reduction of the 100 percent rating, 
38 C.F.R. § 3.343 applies.   

Major depressive disorder or anxiety disorder is rated under same 
criteria under the General Rating Formula for Mental Disorders.





The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Analysis 

Under 38 C.F.R. § 3.343(a), a total disability rating, based on 
the severity of the condition and not granted because of 
individual unemployability, as here, will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in the mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with all 
the facts of record, and consideration must be given particularly 
to whether the Veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking work.

The criteria for the 100 percent rating are total occupational 
and social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance and minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

In January 2003, the Veteran reported that in January 2003 he 
last worked full time as a floor covering installer. 

On VA examination in May 2005, which was the basis for the 
reducing the 100 percent rating, the Veteran complained of 
depression, anxiety, and trouble sleeping.  It was noted that the 
Veteran was not currently working and that the Veteran's 
activities of daily living and social functioning were less.  

On mental status examination, the Veteran's appearance and 
hygiene were normal.  He was oriented.  His behavior was 
appropriate.  His mood and affect were depressed and anxious.  
Speech was normal.  There was no evidence of panic attacks, 
suicidal or homicidal ideation, delusions, or hallucinations.  
The Veteran's thought process was normal.  Judgment was intact.  
Abstract thinking was absent.  The Veteran had difficulty with 
retention of highly learned materials.  The examiner reported 
that the Veteran was capable of managing his own benefits.  The 
examiner commented that the Veteran had occasional difficulty 
performing activities of daily living and that the Veteran had 
difficulty establishing and maintaining work relationships with 
supervisors and co-workers due to his depression.  He was unable 
to focus.  His social relationships were diminished, and he had 
difficulty understanding simple and complex commands.  The 
examiner reported that the Veteran was not a danger to himself or 
others.  The Global Assessment of Functioning (GAF) score was 51.  

The findings on the VA examination in May 2005 did not support a 
finding of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  To this extent, 
there was evidence of material improvement, that is, the criteria 
for a 100 percent rating were not evident.  

While there was evidence that the criteria for a 100 percent were 
not meet, the Veteran's symptomatology was not much different 
than that shown on VA examination in April 2003, which was the 
basis for the 100 percent rating.  For example, the GAF score in 
April 2003 was 52 and the GAF score in May 2005 was 51.  GAF 
scores in the range of 51 to 60 represent moderate difficulty in 
social or occupational (e.g., few friends or conflicts with peers 
or co-workers).  In other words to this extent, the evidence 
suggests that the Veteran's condition was stable, but not 
improved. 


But the examination reports must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the Veteran attained improvement under 
the ordinary conditions of life, i.e., while working or actively 
seeking work.  

In the rating decision in January 2006, the RO reduced the rating 
from 100 percent to 70 percent effective May 1, 2006. 

The record shows that in March 2006 a VA physician stated that 
the Veteran would not be able to work as a carpet layer after 
surgery for carpal tunnel syndrome, not because of service-
connected anxiety disorder.  VA records in April and May 2006 
noted that the Veteran worked in flooring, implying that he had 
not stopped working.  Also in May 2006, it was noted that the 
Veteran was side jobs to help make ends meet.  

In April 2006, a private psychiatrist stated that because of 
symptoms of anger, depression, dependency, and a variety medical 
problems the Veteran has not functioned well as evidenced by 
failure to maintain a job despite several attempts, which is 
evidence of actively seeking work.  VA records from May 2006 to 
2007 show that the Veteran was self-employed, working part time 
as a flooring and carpet installer.  In January 2007, a VA 
physician stated that the Veteran continued to have psychiatric 
symptoms that prevented the Veteran from working.  Another VA 
physician stated that the Veteran's continued use of his hands in 
his regular work exacerbated his carpal tunnel syndrome, implying 
the Veteran had not stopped working.  On VA examination in May 
2007, the Veteran complained of underemployment as he was only 
working 15 to 25 hours a week as a carpet layer. The examiner 
noted that the Veteran had been installing carpet for 30 years, 
sometimes working for a company and sometimes the Veteran worked 
on his own, but now worked part time because of chronic pain or 
he had difficulty getting to work on time because of decreased 
energy and motivation.  The Veteran indicated that he recently 
lost some business because he was late for the meeting with the 
client.  


In June 2008, the Veteran reported he last worked full time in 
June 2008, but his disability affected full time employment in 
2003.  On VA examination in July 2008, the Veteran stated that he 
had not worked since June 2008, when he was laid off because he 
was unable to perform his job as a carpet layer due to mental and 
physical illness.  In September 2008, a representative of a 
private employer stated that the Veteran had installed carpet 
from February 2006 to June 2008, but the Veteran no longer worked 
there because of the economy and need to find better pricing and 
efficiency.  In January 2009, the Veteran reported he last worked 
full time in June 2008, when he worked two jobs for about 40 
hours a week.  In a statement in July 2009, the Veteran stated 
that he last worked in June 2008.  On VA examination in August 
2009, the Veteran stated that he last worked as a carpet 
installer in June 2008.  In April 2010, the Veteran testified 
that he last worked in June 2008 although he tried to work after 
June 2008 he could not because of physical pain and depression.

While there is evidence the Veteran was not working during the 
period from February 2006 to June 2008, the preponderance of the 
evidence shows that he was actively seeking employment during the 
period or the Veteran, himself, stated that he last worked in 
June 2008.  

Although the examination reports are relevant evidence, material 
improvement must be evaluated in conjunction with all the facts 
of record, and all the facts of record clearly show that the 
Veteran was actively seeking employment or was actually employed 
from February 2006 to June 2008, which constitutes material 
improvement in his service-connected anxiety disorder, as the 100 
percent rating equates to total occupational and social 
impairment, which was not evident on VA examination in May 2005 
or on any subsequent VA examination. 

Whether the Veteran was working part time or not is not relevant 
on the question of the rating reduction because material 
improvement can be show by the Veteran actively seeking 
employment alone.  There is no requirement that he be actually 
employed.  


The question of substantial gainful employment is relevant to the 
question of a total disability rating for compensation based on 
individual unemployability, which is a separate issue addressed 
below. 

For the above reasons, the requirements for reducing the 100 
percent rating to 70 percent for anxiety disorder under 38 C.F.R. 
§ 3.343(a) had been met.  

Total Disability Rating for Compensation Based on Individual 
Unemployability. 

Legal Criteria 

A total disability rating for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis 

The Veteran's service-connected disabilities: anxiety disorder, 
rated 70 percent, and genital herpes, rated 10 percent, result in 
a combined rating of 70 percent under 38 C.F.R. § 4.25, which 
meets the requisite percentage requirements for consideration of 
a schedular total disability rating under 38 C.F.R. § 4.16(a) 
(two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more). 


The remaining question is whether the service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Consideration may be given to the Veteran's 
education, training, and previous work experience, but not to his 
age or to the impairment cause by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

VA records in April and May 2006 noted that the Veteran worked in 
flooring.  Also in May 2006, it was noted that the Veteran had 
side jobs to help make ends meet.  In April 2006, a private 
psychiatrist stated that because of symptoms of anger, 
depression, dependency, and a variety medical problems the 
Veteran has not functioned well as evidenced by failure to 
maintain a job despite several attempts. VA records from May 2006 
to 2007 show that the Veteran was self-employed, working part 
time as a flooring and carpet installer. 

In January 2007, a VA physician stated that the Veteran continued 
to have psychiatric symptoms that prevented the Veteran from 
working.  Another VA physician stated that the Veteran's 
continued use of his hands in his regular work exacerbated his 
carpal tunnel syndrome. 

On VA examination in May 2007, the Veteran complained of 
underemployment as he was only working 15 to 25 hours a week as a 
carpet layer. The examiner noted that the Veteran had been 
installing carpet for 30 years, sometimes working for a company 
and sometimes the Veteran worked on his own, but now worked part 
time because of chronic pain or he had difficulty getting to work 
on time because of decreased energy and motivation.  The Veteran 
indicated that he recently lost some business because he was late 
for the meeting with the client.  In September 2007, a VA 
physician stated that the Veteran was currently being treated for 
psychiatric symptoms and that the goal was for the Veteran to 
return to work.  In June 2008, the Veteran filed a claim for a 
total disability rating for compensation based on individual 
unemployability.  The Veteran reported he last worked full time 
in June 2008, but his disability affected full time employment in 
2003.  



On VA examination in July 2008, the Veteran stated that he had 
not worked since June 2008, when he was laid off because he was 
unable to perform his job as a carpet layer due to mental and 
physical illness.  In September 2008, a representative of a 
private employer stated that the Veteran had installed carpet 
from February 2006 to June 2008, but the Veteran no longer worked 
there because of the economy and need to find better pricing and 
efficiency.   In December 2008, a VA physician stated that the 
Veteran was currently being treated for psychiatric symptoms, but 
the Veteran continued to have significant symptoms that prevented 
the Veteran from working and it was unlikely that the Veteran 
would be able to work again.  In January 2009, the Veteran 
reported he last worked full time in June 2008, when he worked 
two jobs for about 40 hours a week.  VA records show that in May 
2009 the Veteran complained of back and knee pain after working 
on some weekends.  In a statement in July 2009, the Veteran 
stated that he had been unable to work for last 13 months because 
of depression.  He stated that he last worked in June 2008, 
because he was physically unable to do the work.  On VA 
examination in August 2009, the Veteran stated that he last 
worked as a carpet installer in June 2008 because he could not 
concentrate and he could not remember how to do the work.  In a 
statement in December 2009, the Veteran stated that he was not 
able to work.   In April 2010, the Veteran testified that he last 
worked in June 2008 although he tried to work after June 2008, 
but he could not because of physical pain and depression.

Since June 2008, the Veteran himself has consistently reported 
that he has not worked full time since June 2008 although he had 
tried to find work after June 2008.  In September 2008, a 
representative of a private employer stated that the Veteran had 
installed carpet from February 2006 to June 2008, but the Veteran 
no longer worked there because of the need to find better 
efficiency among other reasons.  In December 2008, a VA physician 
stated that the Veteran was currently being treated for 
psychiatric symptoms, but the Veteran continued to have 
significant symptoms that prevented the Veteran from working and 
it was unlikely that the Veteran would be able to work again. 


Given the Veteran's work experience as a carpet installer; his 
education level, high school; the severity of service-connected 
anxiety disorder, which is rated 70 percent, which equates to 
occupational and social impairment in most areas such as work, 
family relations, judgment, thinking, or mood; and the statement 
of a VA physician in December 2008 that the Veteran continued to 
have significant symptoms that prevented the Veteran from working 
and it was unlikely that the Veteran would be able to work again, 
the Board finds that the Veteran is unable is to secure or to 
follow substantially gainful employment due to service-connected 
anxiety disorder since June 2008. 

ORDER

The reduction from a 100 percent rating to a 70 percent rating 
for service-connected anxiety disorder was in accordance with 
38 C.F.R. §§ 3.105 and 3.343, and the appeal is denied.

A total disability rating for compensation based on individual 
unemployability from June 2008 is granted.

REMAND

With the grant of a total disability rating for compensation 
based on individual unemployability from June 2008, further 
procedural due process is needed before appellate review of the 
Veteran's claim for  Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for Dependents' 
Educational Assistance under Chapter 35 of 
Title 38 of the United States Code in light 
of the grant of a total disability rating for 
compensation based on individual 
unemployability from June 2008.  




If the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


